This appeal is prosecuted from a judgment on a forfeited bail bond. It is filed here without briefs, and motion is made by the Assistant-Attorney-General to dismiss this appeal, because of the failure of the appellants to file their brief in this court, and in not complying with the Rules in filing copy in the lower court. This character of case is governed by the same rules on appeal as civil causes by express statutory enactment.
The appeal is dismissed.
Dismissed.
Judges all present and concurring.